FILED
                           NOT FOR PUBLICATION
                                                                            SEP 19 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JAMES JACKSON ELLSWORTH,                         No.   14-15905

              Plaintiff-Appellant,               D.C. No. 3:11-cv-08070-JAJ

 v.
                                                 MEMORANDUM*
PRISON HEALTH SERVICES
INCORPORATED, Prison health
providers at Mohave County Detention
Center; KIRSTEN MORTENSEN, Dr.,
Mohave County Detention Center,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                      John A. Jarvey, Chief Judge, Presiding

                          Submitted September 15, 2016**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      James Jackson Ellsworth, proceeding pro se, filed a complaint against

defendants Prison Health Services, Inc. (PHS) and Dr. Kirsten Mortensen, alleging

that they were deliberately indifferent to his serious medical needs in violation of the

Eighth Amendment. We review for abuse of discretion the district court’s evidentiary

and case management rulings. R & R Sails, Inc. v. Ins. Co. of Pa., 673 F.3d 1240,

1245 (9th Cir. 2012); GCB Commc’ns, Inc. v. U.S. S. Commc’ns, Inc., 650 F.3d 1257,

1262 (9th Cir. 2011). We review de novo its legal rulings. Summers v. Delta Air

Lines, Inc., 508 F.3d 923, 926 (9th Cir. 2007). We affirm.

      The district court did not abuse its discretion by granting PHS’s motion for a

protective order, to strike sensitive documents attached to one of Ellsworth’s public

filings, and to require Ellsworth to return the documents. R & R Sails, Inc., 673 F.3d

at 1245. Ellsworth failed to give prior notice to the defendants that he was serving a

subpoena on a third party, and PHS could claim a personal interest in the disclosed

documents. Fed. R. Civ. P. 26, 45.

      The district court did not abuse its discretion by declining to serve subpoenas

for records on three non-parties because Ellsworth was able to obtain the requested

documents through other means. Further, the district court did not abuse its discretion

by declining to serve subpoenas to testify on three witnesses. All three witnesses were

precluded from testifying in the desired manner at trial. Fed. R. Evid. 602, 706.


                                           2
Although the district court denied Ellworth’s motion as untimely rather than as moot,

“the decision of the district court may be affirmed ‘even if the district court relied on

the wrong grounds or wrong reasoning.’” Muniz v. United Parcel Serv., Inc., 738
F.3d 214, 219 (9th Cir. 2013) (quoting Cigna Prop. & Cas. Ins. Co. v. Polaris

Pictures Corp., 159 F.3d 412, 418 (9th Cir. 1998)). The district court also did not

abuse its discretion with respect to evidentiary rulings at trial. Instead, the trial record

shows that Ellsworth was able to examine witnesses thoroughly and present evidence

to the jury.

       Finally, the district court did not err by granting PHS’s motion for judgment as

a matter of law under Federal Rule of Civil Procedure 50. Based on the evidence

presented at trial, a reasonable jury would not have had a legally sufficient evidentiary

basis to find for Ellsworth and against PHS.1 Fed. R. Civ. P. 50(a)(1); Tsao v. Desert

Palace, Inc., 698 F.3d 1128, 1138-39 (9th Cir. 2012).

       AFFIRMED.




       1
         Ellsworth engaged in extensive pre-trial discovery. We therefore do not
reach any questions about the scope of an indigent defendant’s constitutional right
to pre-trial discovery.
                                             3